                Case 18-10601-MFW                 Doc 2156         Filed 03/04/19          Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
                                                        1
The Weinstein Company Holdings LLC, et al.,                     : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                     FOR HEARING ON MARCH 6, 2019 AT 10:00 A.M. (ET)2

I.       MATTERS GOING FORWARD:

         1.        Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
                   1457 - filed September 5, 2018]

                   Objection / Response Deadline:                 September 17, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.       The Official Committee of Unsecured Creditors’ (I) Objection to
                            Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                            Sale Order and (B) Joinder to the Motion of Executory Contract
                            Counterparties for Order Confirming That Counterparties’ Agreements
                            Have Been Designated By Lantern for Assumption and Assignment
                            [Docket No. 1771 - filed November 26, 2018]

                   B.       Joinder of Opus Bank to the Official Committee of Unsecured Creditors’
                            (I) Objection to Supplemental Notice of Filing of List of Assumed
                            Contracts Pursuant to Sale Order and (B) Joinder to the Motion of
                            Executory Contract Counterparties for Order Confirming That
                            Counterparties’ Agreements Have Been Designated by Lantern for
                            Assumption and Assignment [Docket No. 1843 - filed December 12,
                            2018]


1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.
2
 The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the March 6, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Tuesday, March 5, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 20872365v.1
               Case 18-10601-MFW          Doc 2156     Filed 03/04/19    Page 2 of 4



                   C.     Brief in Support of the Official Committee of Unsecured Creditors’
                          Objection to Supplemental Notice of Filing of Assumed Contracts
                          Pursuant to Sale Order [Docket No. 2144 – filed March 1, 2019]

                   Related Documents:

                   i.     Conditional Objection of Opus Bank to Assumption and Assignment of
                          Contracts [Docket No. 553 – filed April 30, 2018]

                   ii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                          2018]

                   iii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1665 - filed November 5, 2018]

                   iv.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1695 - filed November 8, 2018]

                   v.     Omnibus Objection of Lantern Entertainment LLC to (I) Supplemental
                          Objection and Joint Motion of SLP Contract Counterparties to Clarify Sale
                          Order; (II) Motion of Executory Contract Counterparties for Order
                          Confirming That Counterparties’ Agreements Have Been Designated by
                          Lantern for Assumption and Assignment; and (III) The Official
                          Committee of Unsecured Creditors’ (I) Objection to Supplemental Notice
                          of Filing of List of Assumed Contracts Pursuant to Sale Order and
                          (B) Joinder to the Motion of Executory Contract Counterparties for Order
                          Confirming That Counterparties’ Agreements Have Been Designated By
                          Lantern for Assumption and Assignment [Docket No. 1939/Adv. Case No.
                          18-50924 (MFW) Docket No. 25 - filed January 7, 2019]

                   vi.    Declaration of Irwin Reiter in Support of Omnibus Objection of Lantern
                          Entertainment LLC to (I) Supplemental Objection and Joint Motion of
                          SLP Contract Counterparties to Clarify Sale Order; (II) Motion of
                          Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated by Lantern for
                          Assumption and Assignment; and (III) The Official Committee of
                          Unsecured Creditors’ (I) Objection to Supplemental Notice of Filing of
                          List of Assumed Contracts Pursuant to Sale Order and (B) Joinder to the
                          Motion of Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated By Lantern for
                          Assumption and Assignment [Docket No. 1940/Adv. Case No. 18-50924
                          (MFW) Docket No. 26 - filed January 7, 2019]

                   vii.   [SEALED] Omnibus Objection of Lantern Entertainment LLC to
                          (I) Supplemental Objection and Joint Motion of SLP Contract
                          Counterparties to Clarify Sale Order; (II) Motion of Executory Contract
                          Counterparties for Order Confirming That Counterparties’ Agreements

                                                  2
RLF1 20872365v.1
               Case 18-10601-MFW            Doc 2156     Filed 03/04/19   Page 3 of 4



                           Have Been Designated by Lantern for Assumption and Assignment; and
                           (III) The Official Committee of Unsecured Creditors’ (I) Objection to
                           Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order and (B) Joinder to the Motion of Executory Contract
                           Counterparties for Order Confirming That Counterparties’ Agreements
                           Have Been Designated By Lantern for Assumption and Assignment
                           [Docket No. 1944/Adv. Case No. 18-50924 (MFW) Docket No. 28 - filed
                           January 7, 2019]

                   viii.   [SEALED] Declaration of Irwin Reiter in Support of Omnibus Objection
                           of Lantern Entertainment LLC to (I) Supplemental Objection and Joint
                           Motion of SLP Contract Counterparties to Clarify Sale Order; (II) Motion
                           of Executory Contract Counterparties for Order Confirming That
                           Counterparties’ Agreements Have Been Designated by Lantern for
                           Assumption and Assignment; and (III) The Official Committee of
                           Unsecured Creditors’ (I) Objection to Supplemental Notice of Filing of
                           List of Assumed Contracts Pursuant to Sale Order and (B) Joinder to the
                           Motion of Executory Contract Counterparties for Order Confirming That
                           Counterparties’ Agreements Have Been Designated By Lantern for
                           Assumption and Assignment [Docket No. 1945/Adv. Case No. 18-50924
                           (MFW) Docket No. 29 - filed January 7, 2019]

                   ix.     Statement of Lantern Entertainment LLC with Respect to Official
                           Committee of Unsecured Creditors’ Objection to Supplemental Notice of
                           Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
                           1979 – filed January 13, 2019]

                   x.      Reply of Lantern Entertainment LLC to the Official Committee of
                           Unsecured Creditors’ (I) Objection to Supplemental Notice of Filing of
                           List of Assumed Contracts Pursuant to Sale Order and (B) Joinder to the
                           Motion of Executory Contract Counterparties for Order Confirming That
                           Counterparties’ Agreements Have Been Designated By Lantern for
                           Assumption and Assignment; and (II) Joinder of Opus Bank Thereto
                           [Docket No. 2143 – filed February 28, 2019]

                   Status: Only the dispute regarding Waco will go forward at the hearing. No other
                           issues related to the above-referenced matters will go forward.

         2.        Lantern Entertainment’s Motion for Leave to Exceed Page Limit Requirements
                   with Respect to Lantern Entertainment’s Reply to Committee Objection and
                   Joinder of Opus Bank [Docket No. 2145 – filed March 1, 2019]

                   Objections / Responses Received:      None to date.

                   Related Documents: None to date.

                   Status: This hearing on this matter will go forward.


                                                    3
RLF1 20872365v.1
               Case 18-10601-MFW     Doc 2156    Filed 03/04/19    Page 4 of 4



Dated: March 4, 2019
       Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700

                                   Attorneys for the Debtors and Debtors in Possession




                                             4
RLF1 20872365v.1
